Carro and Kassal, JJ.,
dissent in a memorandum by Kassal, J., as follows: I am in agreement with the IAS Court that the final orders of plaintiff, City of New York Environmental Control Board (ECB), assessing civil penalties totalling $25,600 against defendant, H.S.C. Management Corporation (HSC), are unenforceable. The orders were issued following HSC’s default in answering notices charging it with violations of the Air Pollution Control Code. HSC claimed not to have received the *270notices, which had been served by mail and not personally, as statutorily required. New York City Charter § 1404 (d) (2) provides, in pertinent part, as follows:
"(2) (a) The environmental control board shall not enter any final decision or order pursuant to the provisions of paragraph one of this subdivision unless the notice of violation shall have been served in the same manner as is prescribed for service of process by article three of the civil practice law and rules or article three of the business corporation law, except that:
"(i) service of a notice of violation of any provisions of the charter or administrative code the enforcement of which is the responsibility of * * * the commissioner of environmental protection * * * and over which the environmental control board has jurisdiction, may be made by delivering such notice to a person employed by the respondent on the premises the occupancy of which caused such violation;
"(ii) service of a notice of violation of any provision of the charter or administrative code, the enforcement of which is the responsibility of the commissioner of sanitation and over which the environmental control board has jurisdiction, may be made by affixing such notice in a conspicuous place to the premises, the occupancy of which caused such violation * * *
"(b) Such notice may only be affixed or delivered pursuant to items (i) and (ii) of subparagraph (a) of this paragraph where a reasonable attempt has been made to deliver such notice to a person in such premises upon whom service may be made as provided for by article three of the civil practice law and rules or article three of the business corporation law.”
The ECB’s argument that this personal service requirement applies only to the administrative docketing of judgments in court contradicts the very language of the statute, which makes no reference to "docketing”, "judgment”, "civil court”, or "civil penalty”. Surely, had the Legislature intended to limit section 1404 (d) (2) to administrative docketing, it would have so specified (see generally, Pajak v Pajak, 56 NY2d 394, 397).
Moreover, as observed by the IAS Court, the interpretation which the ECB would impose on the statutory scheme governing its notice and service requirements accords it a discretionary "end run” around the requirement of personal service. Thus, the ECB argues, it may serve by mail pursuant to Administrative Code of the City of New York § 24-115, so long as it then proceeds under section 1404 (d) (3), which permits it *271to "apply to a court of competent jurisdiction for enforcement of any other decision or order issued by [ECB] or of any subpoena issued by such board” (emphasis added).
It is illogical for the Legislature to have enacted personal service notice provisions (see, NY City Charter § 1404 [d] [2] [a], [b]) that can be so easily avoided after the fact, by simply choosing the manner in which the judgment will be entered. Moreover, the statutory safeguards for personal service contained in section 1404 (d) (2) are designed to meet due process standards by ensuring that parties subject to civil penalties will be accorded "notice reasonably calculated, under all the circumstances, to apprise [them] of the pendency of the action and afford them an opportunity to present their objections” (Mullane v Central Hanover Trust Co., 339 US 306, 314; see, Sterling v Environmental Control Bd., 793 F2d 52, cert denied 479 US 987).